


AMENDMENT NO. 1
TO
AMENDED AND RESTATED MASTER SERVICES AGREEMENT


This Amendment No. 1 (this "Amendment") effective September 22, 2011 ("Effective
Date") to the Amended and Restated Master Services Agreement dated as of
September 23, 2009 ("Agreement") hereby modifies and amends that certain
Agreement between Pfizer, Inc. ("Pfizer") and PDI, Inc. with offices at Morris
Corporate Center 1, 300 Interpace Parkway, Parsippany, NJ 07056 ("PDI").


1. The parties intend to extend the length of the term of the Agreement for a
period of three (3) years. Accordingly, Section 8.1 of Agreement is hereby
amended by deleting Section 8.1 in its entirety and replacing it with the
following:


"8.1 Term. The term of this Agreement shall commence as of the Effective Date
and shall remain in effect through the fifth anniversary of the Effective Date
unless earlier terminated in accordance with its terms. Notwithstanding the
foregoing, in the event that a Task Order has a term that exceeds the term of
this Agreement, the parties agree that the term of this agreement shall be
extended until such time as all Services under the applicable Task Order have
been completed or the Task Order has been terminated in accordance with the
terms of this Agreement"


2. Section 12.7 shall be amended to replace PDI's corporate address and fax
number with:


Morris Corporate Center 1
300 Interpace Parkway
Parsippany, NJ 07056
Fax No.: 862-207-7899


3. Exhibit D to the "Addendum to Amended and Restated Master services agreement
between Pfizer Inc. And PDI, Inc., Compliance With Corporate Integrity Agreement
and Related Obligations" shall be deleted in its entirety and replaced with the
attached Exhibit D.


4. All other terms and conditions in Agreement that are not hereby amended shall
remain in full force and effect.


5. In the event of a conflict between the provisions contained in the body of
this Agreement and any such Task Order or exhibit, the terms in the Task Order
or exhibit shall control.


IN WITNESS THEREOF, the parties have each caused this Amendment to the Agreement
to be executed by their respective, duly authorized representatives as of the
Effective Date.




PDI Inc.
 
Pfizer Inc.
 
 
 
 
 
By: /s/ Nancy Lurker
 
By: /s/ James Akers
 
Name: Nancy Lurker
 
Name: James Akers
 
Title: CEO
 
Title: Sr Director, Global Procurement & Operations
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

















--------------------------------------------------------------------------------






EXHIBIT D to COMPLIANCE ADDENDUM


CONTRACTOR COMPLIANCE LIAISON


Chief Compliance Officer
PDI, Inc.
300 Interpace Parkway
Parsippany, NJ 07056
973-795-7777


